DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in response to the Amendments filed on 02/22/2022.

Reasons of Allowance

Claims 1 – 7, 10 and 13 – 18 are allowed.  Claims 1 – 7, 10, and 13 - 18 are renumbered as 1 - 14, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the first server system of claim 1, the printing system of claim 16, the method of claim 17 and the program of claim 18.
Specifically, the prior arts of record, alone or in combination, fails to teach “in a case that it is determined that the access token is not stored in association with the specified user identification information; receive the access token issued by the second server system; store the received access token in association with the specified user identification information; acquire information related to printing apparatuses stored in the second server system by using the stored access token; and cause the chat service to display, based on the acquired information, a selection screen for selecting one of the printing apparatuses”, in combination with all other limitations as claimed in independent claims 1 and 16 – 18.
The above limitations generally involve a printing system comprising a server system for providing a chat service, a printing server system and a client terminal, the printing system comprising: a specification unit configured to specify user identification information of a user using the chat service; a determination unit configured to determine whether an access token is stored in association with the 
The prior art of record is seen as teaching: 
Yamamoto et al. (U.S PreGrant Publication No. 2019/0258431 A1, cited in an IDS dated 08/02/2021) teaches a first server system (e.g., a bot application server 300, Fig. 1) comprising: a control unit (e.g., a bot application 310, ¶051) configured to instruct a client terminal to display a screen for inputting authentication information to a third server system as a transmission destination of image data registered in a second server system (e.g., configured to instruct a client terminal 100 to display a screen for inputting password to a Web Print Server 400 (to be authenticated) as a transmission destination of image file(s) stored in a message application server 200, ¶0055 - ¶0056, Fig. 1); an acquisition unit configured to acquire information about a printing apparatus capable of printing the image data registered in the second server system (e.g., obtain connect ID related to a printer capable of printing at least a image file stored in said message application server 200, said connect ID is issued for the bot application 310, ¶0077 - ¶0078), from the third server system that has performed authentication based on the authentication information input via the screen (e.g., from an authentication service 460 of said Web print Server 400 that has performed authentication based on user ID and a password, ¶0055); and Park et al. (U.S PreGrant Publication No. 2015/0172505 A1) teaches: transmitting an acquired information about a printing apparatus to a second server system (Park: e.g., upon using an account (in which authentication is required), via a mobile device 10, a bot server 310 can receives token(s) from a cloud server 30 (print service center 330), and parse it toward a messenger server 20, ¶0049 - ¶0054, ¶0104 - ¶0106, ¶0122 - ¶0123, ¶0155, Figs. 1, 2A/B, 6A); but neither of them teach “in a case that it is determined that the access token is not stored in association with the specified user identification information; receive the access token issued by the second server system; store the received access token in association with the specified user identification information; acquire information related to printing apparatuses stored in the second server system by using the stored access token; and cause the chat service to display, based on the acquired information, a selection screen for selecting one of the printing apparatuses”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674